PER CURIAM.
Appellant was convicted of second degree murder, grand theft of a motor vehicle, and aggravated battery. We affirm appellant’s convictions. However, we reverse appellant’s sentence for aggravated battery on the authority of Jackson v. State, 852 So.2d 941, 944-45 (Fla. 4th DCA 2003). We note that upon remand appellant may be sentenced pursuant to section 775.087(2)(a)1., Florida Statutes (2001), *1269which provides for a ten-year minimum term of imprisonment.
POLEN, GROSS, JJ., and OFTEDAL, RICHARD L., Associate Judge, concur.